Citation Nr: 1004487	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-16 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for migraine 
headaches.

2.	Entitlement to service connection for grade II 
spondylolisthesis L5-S1 with chronic back pain (a low 
back disability).

3.	Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to 
February 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

The issues of entitlement to service connection for grade II 
spondylolisthesis L5-S1 with chronic back pain, claimed as 
lower back condition and glaucoma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence does not indicate that the Veteran's migraine 
headaches were incurred in service or are otherwise related 
to service.


CONCLUSION OF LAW

The migraine headaches were not incurred or aggravated in 
the Veteran's active duty service.  38 U.S.C.A §§ 1101, 
1110, 1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide and; (3) that the claimant is expected to 
provide.

In October 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to 
include as interpreted by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA has also done everything 
reasonably possible to assist the Veteran with respect to 
her claim for benefits, such as obtaining medical records, 
holding a Board hearing, and providing a VA examination.  

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met with respect to the service 
connection issue decided herein, as will be discussed below, 
a VA examination with nexus opinion is not necessary.  The 
Board does not know of any additional relevant evidence 
which has not been obtained.  Therefore, the duty to notify 
and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R 
§ 3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

At the December 2009 Board hearing, the Veteran stated she 
experienced headaches during service but could not recall 
whether she went to sick call.  See Board hearing 
transcript, dated December 2009.

According to the service treatment record, there is no 
indication the Veteran complained of or was treated for 
migraine headaches.  Among other things, a November 1977 
examination record does no report migraine headache 
condition.  See in-service treatment records, dated December 
1974 to November 1977.

The first record indicating that the Veteran complained of 
headaches was a May 2005 private treatment record from Dr. 
K. S. Kundlas.  The private treatment record indicating the 
first diagnosis and treatment for migraine headaches was in 
July 2005.  See Dr. K. S. Kundlas private treatment records, 
dated May 2005 to July 2005.

In July 2006 Dr. P. Harchandani, another private medical 
doctor, treated the Veteran for migraine headaches.  In 
October 2006, the Dr. Harchandani reported the Veteran's 
frequent migraine headaches were due to stress.  See Dr. P. 
Harchandani private treatment records, dated July 2006 to 
October 2006.

Although the records reveal the Veteran has a current 
diagnosis of migraine headaches, the claim must be denied.  
The Veteran has not submitted any competent medical evidence 
relating her condition to service, and although she has 
reported that such a link exists, as a layperson, she is not 
competent to comment on the etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Furthermore, the evidence of record does not support a 
finding of continuity of symptomatology, however.  As noted, 
post-service treatment records demonstrate that the first 
documented occasion on which the Veteran sought treatment 
for migraine headaches took place in May 2005, almost twenty 
seven years after separation from service. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  In this case, even if the Board conceded in-service 
headaches, based on the normal findings at separation, the 
length of time between separation and the initial diagnosis 
of migraine headaches and the lack of a nexus opinion the 
evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for migraine headaches is 
denied.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  

Service connection for a low back disability

The Veteran seeks entitlement to service connection for a 
low back disability.  For the reason expressed below, the 
Board finds that this case must be remanded for additional 
evidentiary development.

The Veteran's December 1974 entrance examination reflects 
that the Veteran had no history of back disabilities and 
that her spine was normal upon clinical evaluation. The 
Board notes, however, that in June 1977, the Veteran had 
complained of back pain but did not recall having injured 
her back.  The Veteran was limited to walking and running 
for no more than a quarter mile and no standing over 10 
minutes.  The condition was not expected to exceed over 
ninety days and the limitations were in place for thirty 
days.  Again, in December 1977, the Veteran complained of 
low back pain.  See in-service treatment records. 

There are various private and VA treatment records reporting 
treatment for the Veteran's low back pain and conditions. 

The Veteran underwent a VA examination in March 2007.  The 
examiner opined the Veteran's condition was less likely 
related to her military service "based on the fact that 
there is no documentation or history of service injury 
significant enough to cause a bilateral pars defect with 
sponlylolisthesis.  This condition is commonly congenital or 
occurs in adolescence as well."  See VA examination, dated 
March 2007. 

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2008).  The only possible exception 
is if there is evidence of additional disability due to 
aggravation during service of the congenital disease, but 
not defect, by superimposed disease or injury.  VAOPGCPREC 
82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90; and VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  It 
must be determined if the Veteran's low back condition is an 
acquired disability or is congenital or developmental 
abnormality.  See Monroe, supra.  The relationship between 
the low back condition and the Veteran's military service 
must be explored further. 

This must be addressed by an appropriately qualified 
specialist.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  Therefore, an 
examination and opinion are needed before the Board may make 
an informed decision concerning this claim.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Furthermore, the Veteran and her representative expressed at 
the Board hearing that there is a possibility some of her 
treatment records may be absent from the record.  The Board 
finds those records should be obtained and incorporated with 
the file upon remand.

Service connection for glaucoma

The Veteran also claimed entitlement to service connection 
for glaucoma. 

According to the December 2009 Board hearing, the Veteran 
stated she sought treatment during service for an eye 
condition.  She testified that she was diagnosed with 
glaucoma by Dr. Davidson, a private doctor.  See Board 
hearing transcript. 

The Veteran's service treatment records dated February 1977 
report for a lump under the left eye which caused pain and 
tenderness.  It was diagnosed as an acute chalazion.  She 
had reported a similar problem in July 1976.  Other than 
this condition, there is no complaint or diagnosis of vision 
loss or any other eye condition including glaucoma.  In 
addition, the Veteran's separation examination does not 
report abnormal eye conditions or vision loss.  See in-
service treatment records.

Post service treatment records confirm that Dr. J. L. 
Davidson diagnosed the Veteran with glaucoma in August 2003.  
However, there is no opinion whether it is related to 
service.  See Dr. J. L. Davidson private treatment records, 
dated August 2003.

Therefore, in light of the lack of opinion, a diagnosis, and 
evidence in the service treatment records of a prior eye 
condition, it is the Board's opinion that further 
development of the case is necessary in order to give the 
Veteran every consideration with respect to the present 
appeal.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on her part is 
required.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should ask the Veteran to identify 
any additional date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports, which are not already part of the 
record, specifically, recent VA treatment 
records, records dated in the 1980s from 
Scott & White Hospital, and recheck for 
in-service treatment records possibly 
within the Veteran's ex-husband's in-
service treatment records as identified at 
the December 2009 Board hearing. The AMC 
should obtain complete records of all such 
consultation and evaluation from all 
sources identified by the Veteran. 

2.	Schedule the Veteran for an orthopedic 
examination.  The examiner is asked to 
indicate whether the Veteran's low back 
disability began during her period of 
active duty from February 1975 to February 
1978.  If the Veteran's low back 
disability did not begin during her period 
of active duty, the examiner should 
specify whether it is a congenital defect 
or disease.  If the Veteran's low back 
condition is congenital, the examiner 
should indicate whether it was aggravated 
(increased in severity beyond normal 
progression) during her period of active 
duty.  The examiner is asked to comment 
specifically on the March 2007 VA 
examination.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for review 
by the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  The rationale 
for the opinions expressed should be 
explained in the examination report.

3.	The Veteran should be scheduled for a VA 
examination to determine the etiology of 
her glaucoma.  The examiner is asked to 
state whether it is at least as likely or 
not that the disability was incurred in 
service or is etiologically related to 
service, or any incident therein.  The VA 
examiner is asked to address the in-
service treatment records. All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

4.	The AMC should then re-adjudicate the 
claims of entitlement to service connected 
for a low back disability and glaucoma.  
If the benefit(s) sought is/are not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


